         Case 2:20-cv-00106-KS-FKB Document 8 Filed 02/24/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION



CORNELL STUBBS #197852



VS.                                                   CIVIL ACTION NO. 2:20-cv-106-KS-FKB



BURL CAIN, COMMISSIONER AND
WARDEN FRANKLIN BREWER


                                             ORDER

         This cause came on this date to be heard upon the Report and Recommendation of the

United States Magistrate Judge entered herein on January 27, 2021, after referral of hearing by

this Court, no objections having been filed as to the Report and Recommendation, and the Court,

having fully reviewed the same as well as the record in this matter, and being duly advised in the

premises, finds that said Report and Recommendation should be adopted as the opinion of this

Court.

         IT IS, THEREFORE, ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court, and the Petition [1] is hereby dismissed with

prejudice. A separate judgment will be entered herein in accordance with this Order as required

by Rule 58 of the Federal Rules of Civil Procedure.

         SO ORDERED, this the __24th__ day of February, 2021



                                              __s/Keith Starrett__________________
                                              UNITED STATES DISTRICT JUDGE
